DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/20 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
A restriction requirement between product and process claims has not been made at this time because the method claims do not include any substantive method steps distinguishing them from the product claims.  If substantive method limitations are added at a later date, restriction by original presentation may become necessary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the ethylene copolymer comprises ethylene-vinyl acetate" and “ethylene copolymer” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 15, in which claim 37 depends on, specifically recites EMA.  
Claim 38 recites the limitation “the ethylene copolymer (A)” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 18, 22-23, 25-34, and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steffl et al. (WO 2011/154287) provided in the IDS in view of Kakizaki et al. (JP 57-158906) and as evidenced by (Penn State (Chemistry 112- Supplementary Reading: Polymers) or Craft et al. (US 3,770,531)). The Examiner notes that (WO 2011/154287) is the English language equivalent of US 2013/0161059 and all citations will refer to US 2013/0161059. See provided Derwent Abstract translation illustrating the equivalency of these two references.
	Regarding claims 15, 18, 29-34, and 36-37, Steffl discloses a semi-conductive polymer composition consisting of (A) an EMA copolymer [0067-0071, 0076], present in an amount of up to 65 wt.% [0039], (B) an olefin homo- or copolymer, in which it is a polypropylene [0055-0056], present in a preferable amount of 30 wt.% [0042], and (C) a conductive filler [0025] in amount of 10-45 wt.% ([0101], Table 1: 30 wt.%), wherein the olefin homo- or copolymer (B) has a degree of crystallinity below 12% ([0060]: substantially amorphous).  
Steffl further discloses that the preferable amount of compound B is PP in amount of 30 wt.% as set forth above, however, fails to disclose the amount of compound B  can be 1-10 wt.% or 5-10 wt.% as claimed and that it is an aPP.  
	Kakizaki discloses a semiconductive polymer comprising 40 wt.% or less of aPP, with an example of 10 wt%, of the total polymer composition (Abstract), therefore all values within the range appears to be functionally equivalent.  Further, it is inherently clear that atactic polypropylene is amorphous, thereby having little to no crystallinity, as evidenced by Penn State and Craft (col. 3, lines 43-60).
The art of Steff and Kakizaki are analogous and both pertain to semiconductor compositions for cable.  It would have been obvious to one of ordinary skill in the art to modify 
Steffl in view of Kakizaki discloses a co/homopolymer of propylene [0056], however, fails to explicitly disclose the MW is below 35000 as claimed.
However, since Steffl in view of Kakizaki discloses a co/homopolymer of propylene and that any suitable polypropylene can be prepared [0055-0056], it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the optimum value of a results effective variable such as the MW of the polypropylene, through routine experimentation, especially given the knowledge in the art that the structure can impact the semiconductive composition.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants' invention to modify the MW of Steffl in view of Kakizaki to form a MW of less than 35000 for the co/homo propylene, since MW is a known results effective variable in semiconductive compositions.  
	
	Regarding claim 22, Steffl discloses that the conductive filler is carbon black [0097].
	Regarding claim 23, Steffl discloses the amount of carbon black is below 37% based on the total weight of the polymer composition [0045].
	Regarding claim 25, Steffl satisfy the relationship as claimed ([0048] and Table 1).
	Regarding claim 26, Steffl discloses MFR of 30 g/10 min [0048].

	Regarding claim 28, Steffl discloses the process as claimed ([0019-0021], [0111], and [0154]).
	Regarding claim 38, Steffl discloses that the conductive filler is majority located in the EMA, with the amount as claimed as set forth above, by disclosing that all materials are mixed together [0102-0106 and 0109].  Because Steffl discloses the exact compounding and mixing apparatus disclosed in the instant specification [0109], such as Banbury Mixer, a 2-roll rubber mill, twin screw extruder, Buss-co-kneader (PGPUB: [0069]), this mixing, blending, and compounding will lead to the conductive filler being majority located in the ethylene copolymer.  This is especially evident because the purpose of Steffl’s conductive filler is to achieve a desired resistivity [0045] and be electrically conductive [0097], which are similar to applicant’s properties of a conductive filler.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steffl et al. (WO 2011/154287) provided in the IDS in view of Kakizaki et al. (JP 57-158906) and as evidence by (Penn State (Chemistry 112- Supplementary Reading: Polymers) or Craft et al. (US 3,770,531)) as applied to claim 15 and further in view of Torgersen et al. (US 2011/0114365). The Examiner notes that (WO 2011/154287) is the English language equivalent of US 2013/0161059 and all citations will refer to US 2013/0161059. See provided Derwent Abstract translation illustrating the equivalency of these two references.
While Steffl discloses that the conductive filler is a carbon black with ash content of less than 0.1% [0229], Steffl fails to explicitly disclose the ash content of less than 0.05 wt.%, 325 mesh sieve residue of less than 15 ppm, and less than 0.05 wt.% of sulfur as presently claimed.
	Torgersen discloses a semiconductive composition comprising furnace carbon black as a conductive filler with the properties as claimed [0059].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Steffl’s carbon black to the carbon black of Torgersen, in order to obtain a desired use and conductivity of the composition [0053].

Claims 15, 18, 22-23, 25-34, and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steffl et al. (WO 2011/154287) provided in the IDS in view of Kakizaki et al. (JP 57-158906) and as evidence by (Penn State (Chemistry 112- Supplementary Reading: Polymers) or Craft et al. (US 3,770,531)). The Examiner notes that (WO 2011/154287) is the English language equivalent of US 2013/0161059 and all citations will refer to US 2013/0161059. See provided Derwent Abstract translation illustrating the equivalency of these two references.
	Regarding claims 15, 18, 29-34, and 36-37, Steffl discloses a semi-conductive polymer composition consisting of (A) an EMA copolymer [0067-0071, 0076], present in an amount of up to 65 wt.% [0039], (B) an olefin homo- or copolymer, in which it is a functionalized polypropylene [0085], present in an amount of up to 10 wt.% [0094], and (C) a conductive filler [0025] in amount of 10-45 wt.% ([0101], Table 1: 30 wt.%), wherein the olefin homo- or copolymer (B) has a degree of crystallinity below 12% ([0060]: substantially amorphous).  
Steffl further discloses a functionalized polypropylene, however, fails to disclose that it is an amorphous aPP.  
	Kakizaki discloses a semiconductive polymer comprising 40 wt.% or less of aPP, with an example of 10 wt%, of the total polymer composition (Abstract).  Further, it is inherently clear that atactic polypropylene is amorphous, thereby having little to no crystallinity, as evidence by Penn State and Craft (col. 3, lines 43-60).
The art of Steffl and Kakizaki is analogous as pertaining to semiconductor composition for cable.  It would have been obvious to one of ordinary skill in the art to modify Steffl's functionalized PP to be an aPP with no crystallinity, since Kakizaki discloses that it is a typical semiconductive composition well known in the art and to obtain benefits disclosed by Kakizaki (Abstract: able to firmly bond to the cable).
Steffl in view of Kakizaki discloses a co/homopolymer of propylene [0090], however, fails to explicitly disclose the MW is below 35000 as claimed.
However, since Steffl in view of Kakizaki discloses a co/homopolymer of propylene and that any suitable polypropylene can be prepared [0085], it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the optimum value of a results effective variable such as the MW of the polypropylene, through routine experimentation, especially given the knowledge in the art that the structure can impact the semiconductive composition.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	
	Regarding claim 22, Steffl discloses that the conductive filler is carbon black [0097].
	Regarding claim 23, Steffl discloses the amount of carbon black is below 37% based on the total weight of the polymer composition [0045].
	Regarding claim 25, Steffl satisfy the relationship as claimed ([0048] and Table 1).
	Regarding claim 26, Steffl discloses MFR of 30 g/10 min [0048].
	Regarding claim 27, Steffl discloses a cable having a coating comprising the claimed composition (Abstract).
	Regarding claim 28, Steffl discloses the process as claimed ([0019-0021], [0111], and [0154]).
	Regarding claim 38, Steffl discloses that the conductive filler is majority located in the EMA, with the amount as claimed as set forth above, by disclosing that all materials are mixed together [0102-0106 and 0109].  Because Steffl discloses the exact compounding and mixing apparatus disclosed in the instant specification [0109], such as Banbury Mixer, a 2-roll rubber mill, twin screw extruder, Buss-co-kneader (PGPUB: [0069]), this mixing, blending, and compounding will lead to the conductive filler being majority located in the ethylene copolymer.  This is especially evident because the purpose of Steffl’s conductive filler is to achieve a desired resistivity [0045] and be electrically conductive [0097], which are similar to applicant’s properties of a conductive filler.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steffl et al. (WO 2011/154287) provided in the IDS in view of Kakizaki et al. (JP 57-158906) and as evidence by (Penn State (Chemistry 112- Supplementary Reading: Polymers) or Craft et al. (US 3,770,531)) as applied to claim 15 and further in view of Torgersen et al. (US 2011/0114365). The Examiner notes that (WO 2011/154287) is the English language equivalent of US 2013/0161059 and all citations will refer to US 2013/0161059. See provided Derwent Abstract translation illustrating the equivalency of these two references.
	While Steffl discloses that the conductive filler is a carbon black with ash content of less than 0.1% [0229], Steffl fails to explicitly disclose the ash content of less than 0.05 wt.%, 325 mesh sieve residue of less than 15 ppm, and less than 0.05 wt.% of sulfur as presently claimed.
	Torgersen discloses a semiconductive composition comprising furnace carbon black as a conductive filler with the properties as claimed [0059].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Steffl’s carbon black to the carbon black of Torgersen, in order to obtain a desired use and conductivity of the composition [0053].


Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. 
Applicant argues that Steffl fails to teach the proposed claimed amount range for aPP of 1-10 wt.% because Steffl discloses a propylene polymer with a content of 30 wt.%. Although Steffi discloses that the composition preferably comprises PP of from 30-80 wt.%, Steffi does overlaps to that of Steffl's preferred amount, with a specific example of 10 wt.%, of the total polymer composition.  Previously, the examiner stated that applicant has not provided the criticality associated with the claimed amount of the aPP.   Applicant has submitted an affidavit, dated 2/26/21, stating that one of ordinary skill in the art, states that he interprets Steffl as requiring the polypropylene to be the majority of the polymer (paragraph 10).  Thus, applicant argues that it would not be obvious or permit the amount of aPP of Steff’s 30 wt.% to reduce to the claimed range of 1-10 wt.% (paragraph 9).  This is because applicant argues that the amount of aPP of 1-10 wt.% is critical.  
Applicant stated in paragraph 9, 

“I disagree with the Office’s reasoning for the following reasons. First, the amount of atactic polypropylene in the semi-conductive polymer composition of claim 15 is critical. Since atactic polypropylene is almost exclusively amorphous and does not contain any crystallinity, its inclusion into the polymer matrix will create a phase separated blend that will allow for selective localization of the carbon black.”  
However, it is noted that the claim requires that aPP has a degree of crystallinity below 20%, thereby would have small amounts of crystallinity, and thus are open to have a phase separation blend.  Further, the claim broadly discloses a conductive filler, not specifically carbon black as applicant has stated.  It is not clear that all conductive filler in combination with aPP will possess a phase separation blend, especially since the claim are open to have a degree of crystallinity.  
Applicant goes on to state, 

This has been found unpersuasive.  The examiner contends that carbon black is not considered to be polyethylene-based component, since polyethylene has a formula of (C2H4)n and carbon black has a chemical formula of C.  As for the PP almost exclusively amorphous and decreasing the overall viscosity of the whole composition, which in turn effects the MFR values, thereby it is critical to have low amounts of aPP has been found unpersuasive.  In response to applicant argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e specific viscosity of the whole composition system in relations to MFR) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, there is no data to suggest what is considered to be a suitable viscosity or MFR to determine what is considered to be “reasonable good”.  Further, the claim broadly encompass any amount of conductive filler, thus any range for the conductive filler would be considered to be able to achieve the necessary electrical conductivity.  In fact, claim 23 includes a range of less than 37 wt.% of carbon black on the total weight of the polymer composition, thus, even negligible amount of carbon black (0.0001%) is considered to be able to achieve necessary electrical conductivity.  

“If higher amounts of atactic polypropylene are used, the overall carbon black level will be too little, thus rendering the mechanical properties of the composition rather poor, and I would expect that there will be serious problems with extrusion of the resulting polymer composition.”  
This has been found unpersuasive for the reasons set forth above as well as no evidence or data to demonstrate that the mechanical properties of the composition would be “poor” as applicant has argued.  Further, the term “poor” is a relative term which renders the term indefinite.  The specification and the affidavit does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Applicant argues that Steffl teaches that his polypropylene polymer (a) “forms the base polymer of the polymer composition” [0055], thus stated that “base polymer” as one of ordinary skill in the art should be interpreted as being the majority of the polymer present in the polymer composition.  Applicant goes on to say that “[t]his is regardless of the disfclosure of paragraphs [0038]-[0039] of Steffl which suggest that the polypropylene polymer (a) can be present in amounts lower than that of the polymer copolymer (b)”.  However, this disclosure of Steffl in paragraphs 38-39 is still part of Steffl’s invention.  The explicit teaching that the polypropylene polymer (a) can be lower than polymer (b) does not mean that Steffl’s polypropylene polymer (a) must be more than the other polymers being present in the polymeric composition.  Applicant further stated that the examples of Steffl discloses that the polypropylene shows a higher amounts than the other polymer composition.  It is noted that “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that it is applicant’s opinion that modifying Steffl to use an amount of polypropylene (a) within the range of 1 to 10 wt.% would result in a polymer composition that was not capable of satisfying Steffl’s Charpy NIS requirement of at least 10 kJ/m2 at -20ºC.  This is because applicant argues that there is a linear relationship between the impact strength and the amount of aPP and cites Nam et al.  However, applicant has not provided the Nam reference for the examiner in order to evaluate if there’s a direct correlation between the amount of aPP and Charpy NIS property.  
The examiner has applied a second rejection that it would have been obvious to modify Steffl’s functionalized polypropylene to be of aPP with the teaching of Kakizaki’s aPP.  Applicant argues that it is of his opinion that using aPP as the functionalized polyolefin (d) in Steffl’s composition would cause the volume resistivity of his polymer composition during storage to increase if the carbon black concentration was maintained.  This has been found unpersuasive as the claim is open to any conductive filler used as well as any amount within the polymeric composition.  Further, applicant has not provided evidence that the volume resistivity as well as MFR would increase if a specific polyolefin is used in Steffl, especially since Steffl specifically discloses that the polyolefin can be of polypropylene [0085].  Although Kakizaki doesn’t disclose a functionalized aPP, Steffl broadly disclose a functionalized polypropylene.  It is known that polypropylene can be categorized as atactic polypropylene (PP-at), syndiotactic polypropylene (PP-st), or isotactic polypropylene (PP-it).  It would have been well within the purview of one of ordinary skill in the art at the time of the invention to choose to use atactic.  One of ordinary skill in the art would be well aware that polypropylene are either atactic, 
	For these reasons set forth above, the rejections are being maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/            Examiner, Art Unit 1785 

/Holly Rickman/            Primary Examiner, Art Unit 1785